IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,540-01


                       EX PARTE JOSE ANGEL NATERA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR52010A IN THE 441ST DISTRICT COURT
                            FROM MIDLAND COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of assault by choking and sentenced to four years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that he was denied adequate notice from the Board

of Pardons and Paroles that he would be considered for release on discretionary mandatory

supervision and/or parole. Applicant has alleged facts that, if true, might entitle him to relief. See

Ex parte Geiken, 28 S.W.3d 553, 556 (Tex. Crim. App. 2000); Ex parte Retzlaff, 135 S.W.3d 45

(Tex. Crim. App. 2004). Accordingly, the record should be developed. The trial court is the

appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).
                                                                                                       2

        The trial court shall order the Board of Pardons and Paroles’s Office of the General Counsel

to obtain a response from a person with knowledge of relevant facts. In developing the record, the

trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be

represented by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX .

CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately

notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was provided adequate notice from the Board of Pardons and Paroles that he would be considered

for release on discretionary mandatory supervision and/or parole. The trial court may make any other

findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 16, 2020

Do not publish